This is an appeal from the judgment of the county court of Carter county in an action wherein the Love Motor Company was plaintiff and H.H. Croskell, Jr., and H.B. Baker were defendants. The plaintiff in error has served and filed briefs in this cause as required by the rules of this court. The defendants in error have failed to file briefs or offer any excuse for their failure to do so. We have examined the brief of plaintiff in error, and its assignments of error are reasonably supported by the authorities cited therein. Under the oft-repeated holding of this court, we are not required to brief the case on behalf of the defendants in error or to search the record to find some reason why the judgment appealed from should be sustained. Home State Bank v. Oklahoma State Bank, 51 Okla. 368, 151 P. 1044. The judgment of the trial court is reversed and the cause remanded for a new trial.
Note. — See "Appeal and Error." 3 C. J. § 1907, p. 1447, n. 46. *Page 140